 1   DAVID M. HELBRAUN (SBN 129840)
     HELBRAUN LAW FIRM
 2   44 Montgomery Street, Suite 3340
     San Francisco, California 94104
 3   Telephone: (415) 982-4000
     Facsimile: (415) 421-0912
 4   dmh@helbraunlaw.com

 5   Attorneys for Plaintiff
     TROY RICHARDSON
 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
      TROY RICHARDSON,                                   Case No. C18-cv-04620 YGR
11                                                       ORDER GRANTING
                         Plaintiff,                      STIPULATION AND [PROPOSED]
12                                                       ORDER RE: BRIEFING SCHEDULE ON
              v.                                         MOTION TO DISMISS
13
      CALIFORNIA DEPARTMENT OF
14    CORRECTIONS AND
      REHABILITATION, et al.,
15
                         Defendants.
16

17

18           WHEREAS, the twenty-five recently named “Doe” defendants all filed a Motion to

19   Dismiss on August 6, 2019; and

20           WHEREAS, under standard briefing deadlines pursuant to the Northern District’s rules,
21   Plaintiff’s Opposition briefing would be due for filing on August 20, 2019; and
22
             WHEREAS, pursuant to a Notice served on defense counsel on July 23, 2019, Plaintiff’s
23
     counsel David M. Helbraun will be out of state on vacation from August 9 through August 19,
24
     2019, with August 20 being counsel’s first day back in the office from vacation; and
25

26           WHEREAS, the parties through their respective counsel have met and conferred to adjust

27   the briefing schedule in light of Plaintiff’s counsel’s unavailability August 9 to August 20;

28           NOW THEREFORE, the parties stipulate and request that the briefing schedule be

     STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE ON MOTION TO DISMISS          C18-cv-04620 YGR
     1
 1     modifies as follows to permit proper briefing by the parties for the Court’s benefit:
 2            Opposition brief to be due on August 27, 2019;
 3
              Reply Brief to be due on September 4, 2019;
 4
              Hearing Date to remain September 17, 2019.
 5
              IT IS SO STIPULATED.
 6

 7            Respectfully submitted,

 8     Dated: August 7, 2019                 CALIFORNIA DEPT. OF JUSTICE
                                             Deputy Attorney General Cassandra Shryock
 9
                                         By: _/s/ Cassandra j. Shryock_                    ____________
10                                           Attorneys for Defendants
11
       Dated: August 7, 2019                      David M. Helbraun
12                                           HELBRAUN LAW FIRM
13                                       By: /s /David M. Helbraun/                            __________
                                             Attorneys for Plaintiff
14                                           TROY RICHARDSON
15                                      ORDER
              Pursuant to the parties’ stipulation, and the circumstances therein described, good cause
16

17     exists to modify the briefing schedule as follows:

18            Opposition brief to be due on August 27, 2019;
19
              Reply Brief to be due on September 4, 2019;
20
              Hearing Date to remain September 17, 2019.
21
              IT IS SO ORDERED.
22
               August 8, 2019
       Dated: _________________                        By:______________________________
23
                                                            Judge Yvonne Gonzalez Rogers
24                                                          U.S. District Court Judge

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE ON MOTION TO DISMISS                C18-cv-04620 YGR
     2
